Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 7, 10, 12, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaehler, U.S. Patent Application Publication US 2017/0351909 A1 (hereinafter “Kaehler”), in view of Masters, U.S. Patent Application Publication US20140055488 A1 (hereinafter “Masters”) and in further view of Redenshek et al., U.S. Patent Application Publication US 2015/0040008 A1 (hereinafter “Redenshek”).
	Regarding claim 1, Kaehler discloses an augmented-reality device (fig. 2, wearable system, paragraph 37), the augmented-reality device comprising: 
a processor (paragraph 41, processor); and a non-transitory memory (paragraph 41, non-volatile memory) storing one or more programs for execution by the processor, the one or more programs including instructions for: 
retrieving security information for a persons at respective security checkpoints; and concurrently displaying the security information for the persons on an augmented-reality display, wherein the security information is superimposed on or adjacent to the persons located at respective security checkpoints (paragraph 27, application of augmented reality allow inspector to use virtual information display on augmented reality device to pass traveler through security or take further action, paragraph 79, retrieving security information for person and recognize person or object, fig. 12A, 12B, 13-15, detailed description in 102-172, in particular, fig. 12A, and 12B, recognizing person at security checkpoint and retrieve security information such as identification information of the person, displaying security information for the person such as person’s name by superimposing the mark adjacent to the person).
While discloses application of augmented reality device to security checkpoint environment and recognition and retrieving of information for person at security site, Kaehler does not disclose in particular the security information is retrieved for a plurality of persons, and displayed concurrently while maintaining visibility of security checkpoints, that is, Kaehler does not disclose in particular retrieving security information for a plurality of persons at respective security checkpoints; and concurrently displaying the security information for each of the plurality of persons on an augmented-reality display, wherein the security information is superimposed on or adjacent to each of the plurality of persons located at respective security checkpoints, the displaying configured to maintain visibility of the respective security checkpoints.
In similar field of endeavor of augmented reality device utilized to recognize person of interest, Masters discloses the concept of recognizing plurality of persons and concurrently displaying recognized information of each of the plurality of persons (fig. 8, plurality of person 820, displaying plurality of superimposed tag with recognized information 840, paragraph 47: “user device 800 (which may be a representation of user device 300), displays an augmented reality image 810. The underlying image may be an image captured by camera 304. Augmented reality image 800 may include a number of bodies, such as body 820, representing various individuals. Augmented reality image 800 may also include a number of identification tags, such as identification tag 830, corresponding to each of the bodies.” “In another embodiment, rather than a user selectable icon, all or a portion of the tag information may be displayed over or adjacent to body 820, without requiring any user interaction (e.g., selection of the icon).” ).
Both Kaehler and Masters are related to utilization of augmented reality device to identify person of interest, it would have been obvious to one of ordinary skill in the art at the time of filing, to incorporate the concept of recognizing plurality of person and concurrently displaying superimposed identification information of plurality of person, as disclosed by Masters, to the augmented reality device for security environment of Kaehler, to achieve the predictable result of retrieving security information for a plurality of persons at respective security checkpoints; and concurrently displaying the security information for each of the plurality of persons on an augmented-reality display, wherein the security information is superimposed on or adjacent to each of the plurality of persons located at respective security checkpoints, and to improve the augmented reality device of Kaehler for more versatility in real world environment. 
Kaehler in view of Masters, while discloses superimposing identification information of person of interest in augmented device video stream (Kaehler paragraphs 133-136) does not disclose in particularity that the displaying configured to maintain visibility of the respective security checkpoints.
It is well known however that it may be beneficial to maintain visibility of underlying video when producing superimposed image, such as disclosed by Redenshek, which teaches making displayed interactive overlay to be translucent to ensure that underlying video content on display screen is still partially visible (paragraph 23). 
Kaehler in view of Masters discloses an augmented reality device to be used in security environment comprsing of superimposing content on video stream of augmented reality device, Redenshek discloses the concept of maintaining visibility of video displayed while superimposing overlay content. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of maintaining visibility of underlying video while displaying superimposed content, such as disclosed by Redenshek, into the video stream of the augment reality device of Kaehler in view of Masters in security environment, such that video stream object other than super imposed content, such as security checkpoints, remains visible, to constitute the displaying configured to maintain visibility of the respective security checkpoints, for the benefit of allowing user to maintain attention to the security environment. 

Regarding claim 4, Kaehler in view of Masters and Redenshek discloses the augmented-reality device according to claim 1, wherein the augmented- reality device includes augmented-reality glasses (Kaehler, fig. 2, augmented reality device being a wearable glasses).

Regarding claim 6, Kaehler in view of Masters and Redenshek discloses the augmented-reality device according to claim 1, further comprising instructions for retrieving real-time image data, and superimposing the security information of the real-time image data (Kaehler, fig. 12A, 12B, 13-15, detailed description in 102-172, in particular, fig. 12A, and 12B, acquire recognizing in real time person at security checkpoint and retrieve security information such as identification information of the person, displaying security information for the person such as person’s name by superimposing the mark adjacent to the person).

Regarding claim 7, this is a Beauregard claim (i.e., "non-transitory machine-readable medium") counterpart of device claim 1, both reciting substantially similar subject matter. Accordingly, claim 7 is rejected for the same reasons as claim 1.
claim 10, this is a Beauregard claim (i.e., "non-transitory machine-readable medium") counterpart of device claim 4, both reciting substantially similar subject matter. Accordingly, claim 10 is rejected for the same reasons as claim 4.
Regarding claim 12, this is a Beauregard claim (i.e., "non-transitory machine-readable medium") counterpart of device claim 6, both reciting substantially similar subject matter. Accordingly, claim 12 is rejected for the same reasons as claim 6.
Regarding claim 13, this is a method claim counterpart of device claim 1, both reciting substantially similar subject matter. Accordingly, claim 13 is rejected for the same reasons as claim 1.
Regarding claim 16, this is a method claim counterpart of device claim 4, both reciting substantially similar subject matter. Accordingly, claim 16 is rejected for the same reasons as claim 4.
Regarding claim 18, this is a method claim counterpart of device claim 6, both reciting substantially similar subject matter. Accordingly, claim 18 is rejected for the same reasons as claim 6.

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaehler in view of Masters and Redenshek, as applied in claims rejections above, and in further view of Fiala, U.S. Patent Application Publication US 20170249745 A1 (hereinafter “Fiala”).
Regarding claim 2, Kaehler in view of Masters and Redenshek discloses the augmented-reality device according to claim 1. Kaehler in view of Masters and Redenshek does not disclose in particular wherein one or more fiduciary markers are disposed at or adjacent to respective security checkpoints, the fiduciary markers configured to determine location information for an augmented-reality display.
	The concept of attaching fiduciary markers to real world physical object to aid augment reality device to determine location, however, is well known in the art, such as discloses by Fiala (paragraphs 2, 3, 9, 18, 25-27, 28, conveniently mounted fiducial markers on object or locations to help identify points in environment and find correspondences, to improve visual quality of view).
Kaehler in view of Masters and Redenshek discloses utilization of augment reality device in security check environment with real world object, Fiala discloses applying fiduciary markers to objects and locations for improved visual view. It would have been obvious to one of ordinary skill in the art at the time of filing, to incorporate the concept of attaching fiduciary markers to real world physical object to aid augment reality device to determine location, such as disclosed by Fiala, into the security check environment of augment reality system of Kaehler in view of Masters and Redenshek, to provide the benefit of more accurately determining location corresponding between augment reality device and real world object, to constitute wherein one or more fiduciary markers are disposed at or adjacent to respective security checkpoints, the fiduciary markers configured to determine location information for an augmented-reality display, and to achieve the predictable result of allowing user to utilize augment reality system in security environment with improved visual effect. 

claim 8, this is a Beauregard claim (i.e., "non-transitory machine-readable medium") counterpart of device claim 2, both reciting substantially similar subject matter. Accordingly, claim 8 is rejected for the same reasons as claim 2.
Regarding claim 14, this is a method claim counterpart of device claim 2, both reciting substantially similar subject matter. Accordingly, claim 14 is rejected for the same reasons as claim 2.

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaehler in view of Masters, Redenshek and Fiala, as applied in claims rejections above, and in further view of Haddick et al, U.S. Patent Application Publication US 2011/0221656 A1 (hereinafter “Haddick”).
Regarding claim 3, Kaehler in view of Masters, Redenshek, and Fiala discloses the augmented-reality device according to claim 2. Kaehler in view of Masters, Redenshek, and Fiala does not disclose in particular wherein one or more hyper- local location sensors are used to determine the location information.
The concept of augmented reality device with hyperlocal sensor integrated to further refine location determination, however, is well known in the art, such as disclosed by Haddick, which discloses a wearable augmented reality device with integrated hyperlocal location sensor to enable hyperlocal augmented reality information to be displayed (paragraph 324). 
Kaehler in view of Masters, Redenshek, and Fiala discloses utilization of augment reality device in security check environment, Haddick discloses augmented reality device with hyperlocal sensor integrated to further refine location determination. It wherein one or more hyper- local location sensors are used to determine the location information, for the benefit of improved location determination of augmented reality device while achieving the predictable result of allowing user to utilize augment reality system in security environment.

Regarding claim 9, this is a Beauregard claim (i.e., "non-transitory machine-readable medium") counterpart of device claim 3, both reciting substantially similar subject matter. Accordingly, claim 9 is rejected for the same reasons as claim 3.
Regarding claim 15, this is a method claim counterpart of device claim 3, both reciting substantially similar subject matter. Accordingly, claim 15 is rejected for the same reasons as claim 3.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaehler in view of Masters and Redenshek, as applied in claims rejections above, and in further view of Aronsson et al., U.S. Patent Application Publication US 2012/0019557 A1 (hereinafter “Aronsson”).
Regarding claim 5, Kaehler in view of Masters and Redenshek discloses the augmented-reality device according to claim 1, 
Kaehler in view of Masters and Redenshek does not disclose in particular wherein the augmented-reality device includes a smartphone or tablet.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of implementing augmented reality device in a smartphone or a tablet, such as disclosed by Aronsson, into the augmented reality device of Kaehler in view of Masters and Redenshek, such that the augmented reality device of Kaehler in view of Masters and Redenshek comprises a smartphone or tablet, as regardless of whether the augmented reality device is implemented in AR glass, smartphone or tablet the predictable result of allowing user to utilize augment reality system in security environment would have been the same. 

Regarding claim 11, this is a Beauregard claim (i.e., "non-transitory machine-readable medium") counterpart of device claim 5, both reciting substantially similar subject matter. Accordingly, claim 11 is rejected for the same reasons as claim 5.
Regarding claim 17, this is a method claim counterpart of device claim 5, both reciting substantially similar subject matter. Accordingly, claim 17 is rejected for the same reasons as claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEIJIE SHEN/Examiner, Art Unit 2694